  Case 1:21-cv-00290-PLM-PJG ECF No. 5, PageID.59 Filed 04/22/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

SANTIAGO ESQUIVEL,

                      Petitioner,                   Case No. 1:21-cv-290

v.                                                  Honorable Paul L. Maloney

GARY MINIARD,

                      Respondent.
____________________________/

                                         JUDGMENT

               In accordance with the opinion entered this day:

               IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for failure to raise a

meritorious federal claim.



Dated:   April 22, 2021                             /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
